                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TYRONE GRANT,                                            CIVIL ACTION
                       Petitioner,

               v.

 ERIC TICE,                                               NO. 17-3471
 THE DISTRICT ATTORNEY OF THE
 COUNTY OF PHILADELPHIA, and
 THE ATTORNEY GENERAL OF THE
 STATE OF PENNSYLVANIA,
                Respondents.

                                         ORDER

       AND NOW, this 3rd day of May, 2019, upon consideration of pro se Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus (Document No. 1, filed August 2, 2017), pro se

Amended Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus (Document No. 11, filed

December 17, 2017), the record in this case, the Report and Recommendation of United States

Magistrate Judge Elizabeth T. Hey dated November 8, 2018 (Document No. 19), and pro se

Petitioners [sic] Objection to Report and Recommendation (Document No. 24, filed December

27, 2018), IT IS ORDERED as follows:

       1.     The Report and Recommendation of United States Magistrate Judge Elizabeth T.

Hey dated November 8, 2018, is APPROVED and ADOPTED;

       2.     Pro se Petitioners [sic] Objection to Report and Recommendation is

OVERRULED. The claim raised for the first time in pro se Petitioners [sic] Objection is

DISMISSED WITH PREJUDICE;

       3.     Pro se Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus and pro se

Amended Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus are DISMISSED and

DENIED; and
         4.      A certificate of appealability will not issue because reasonable jurists would not

debate whether the petitions state a valid claim of the denial of a constitutional right or this

Court’s procedural ruling with respect to petitioner’s claim raised for the first time in his

Objection to the Report and Recommendation. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,

529 U.S. 473, 484 (2000).

         The decision of the Court is based on the following:

    I.        INTRODUCTION1

         Pro se petitioner, Tyrone Grant, was sentenced to an aggregate term of not less than ten

and no more than twenty years’ imprisonment, followed by twenty-five years’ probation after

pleading nolo contendere to two counts of robbery and one count each of Violation of Uniform

Firearms Act (“VUFA”), Possessing Instruments of Crime (“PIC”), and Receiving Stolen

Property (“RSP”). R. &. R. 1–3. The sentence results from three criminal cases, Commonwealth

v. Grant, Nos. CP-51-CR-0014144-2007 (“44” case), CP-51-CR-0014145-2007 (“45” case), CP-

51-CR-0014153-2007 (“53” case). Specifically, petitioner pled no contest to (1) one count of

robbery and one count of PIC in the “44” case, (2) one count of robbery and one count of VUFA

in the “45” case, and (3) one count of RSP in the “53” case.

         Petitioner filed Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus on August 2,

2017. This case was referred to United States Magistrate Judge Elizabeth T. Hey for a report and

recommendation on October 12, 2017. Petitioner filed Amended Petition Under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus on December 11, 2017. R. & R. 8 n.9.




1
  The facts and procedural history of this case are set forth in detail in Judge Hey’s Report and Recommendation,
dated November 8, 2018, which this Court approves and adopts with this Order. In this Order, the Court recites only
those facts necessary to explain its rulings on pro se petitioner’s objections.

                                                        2
         Judge Hey recommended denial of the petitions in a Report and Recommendation dated

November 8, 2018. On December 27, 2018, petitioner filed an Objection challenging that part of

the Report and Recommendation addressing petitioner’s ineffective assistance of counsel claim

based on trial counsel’s failure to object to modification of the plea agreement, R. & R. 21–22,

and raising a new claim that trial counsel was ineffective for failing to object to petitioner’s plea

of no contest to a felony count of PIC. Pet’r’s Objection to R&R (“Pet. Obj.”) 1–2. The Court

overrules petitioner’s objections and approves and adopts Judge Hey’s Report and

Recommendation. The Court writes at this time only to explain its rulings on pro se petitioner’s

objections.

   II.        LEGAL STANDARD

         Where a court refers a habeas petition to a magistrate judge, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made . . . [and] the court may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1)(C).

         Pursuant to 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death

Penalty Act of 1996, a petition for habeas corpus may only be granted if the state court’s

adjudication of the claim resulted in a decision that was (1) “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States” or (2) “based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)–(2). “Factual

issues determined by a state court are presumed to be correct and the petitioner bears the burden




                                                  3
of rebutting this presumption by clear and convincing evidence.” Werts v. Vaughn, 228 F.3d

178, 196 (3d Cir. 2000) (citing 28 U.S.C. § 2254(e)(1)).

          “Before a federal court may grant habeas relief to a state prisoner, the prisoner must

exhaust his remedies in state court.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); see 28

U.S.C. § 2254(b)(1)(A). When a claim has not been fairly presented to the state courts, but state

procedural rules bar further relief in state courts, the claim “meets the technical requirements for

exhaustion” but is considered procedurally defaulted. Coleman v. Thompson, 501 U.S. 722, 732

(1991). In such cases, federal habeas review is barred unless the petitioner can show “cause for

the default and actual prejudice as a result of the alleged violation of federal law, or demonstrate

that failure to consider the claims would result in a fundamental miscarriage of justice.” Id. at

750.

   III.      DISCUSSION

          Pro se petitioner objects to Judge Hey’s Report and Recommendation on two grounds.

First, he challenges Judge Hey’s analysis of his claim of ineffective assistance of trial counsel for

failure to object to the prosecutor’s modification of the plea agreement. Second, he raises a new

claim of ineffective assistance of counsel for failure to object to petitioner’s no contest plea to

one felony count of PIC. Pet. Obj. 1–3.

              A. Ineffective Assistance of Counsel – Failure to Object To Prosecutor’s
                  Modification of Plea Agreement
          Petitioner claims trial counsel was ineffective for failing to object to the prosecutor’s

modification of the plea agreement. Am. Pet. ¶ 12.

          During the sentencing judge’s reading of the charges in petitioner’s no contest plea

colloquy, the judge erroneously stated that petitioner was pleading no contest to a VUFA charge

in the “44” case instead of the “45” case. R. & R. 18, 22. Upon defense counsel’s objection, the



                                                    4
prosecutor stated that he had made an error in the written plea colloquy in identifying the cases.

Id. The prosecutor then modified the plea agreement to correct the charges. Id. at 18. Petitioner

then initialed the corrected plea document and verbally assented to the changes. Id. The Court

Crier then restated the charges, this time correctly stating that petitioner was pleading no contest

to a PIC charge in the “44” case and to a VUFA charge in the “45” case. Id. at 18–19.

       Reviewing the record, Judge Hey concluded that petitioner defaulted his claim by failing

to exhaust the claim. R. & R. 21. Judge Hey further concluded that “even undertaking merits

review of the underlying ineffective assistance of trial counsel, the claim fails because Grant

cannot establish prejudice under Strickland.” Id. at 22. Specifically, “[b]ecause the correction of

the clerical error had no effect on the number or types of charges to which Grant pled, and Grant

agreed to the change before the trial court accepted his plea and convicted him, any additional

objection raised by trial counsel to the ‘prosecutor’s modification’ once the error was corrected

would have been meritless.” Id.

       In his Objection, petitioner contends that Judge Hey applied the incorrect test for

prejudice. Pet. Obj. 1. He argues that instead of applying the general prejudice standard from

Strickland v. Washington, 466 U.S. 668 (1984), Judge Hey should have applied the more specific

prejudice standard from Hill v. Lockhart, 474 U.S. 52, 59 (1985). Pet. Obj. at 1–2.

       The Strickland prejudice standard requires a defendant to “show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. Hill applies the Strickland prejudice test to the

context of guilty pleas: “in order to satisfy the ‘prejudice’ requirement, the defendant must show

that there is a reasonable probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.” Hill, 474 U.S. at 59.



                                                 5
       Petitioner’s argument fails because petitioner cannot show prejudice under either

Strickland or Hill. “The plea colloquy indicates that the trial court did not accept Grant’s plea

until after the correction was made and acknowledged by Grant orally and by initialing the

form.” R. & R. 20. The error was corrected before petitioner pled no contest, and therefore he

cannot “show that there is a reasonable probability that, but for counsel’s errors, he would not

have pleaded guilty and would have insisted on going to trial” as required by Hill, or that “the

result of the proceeding would have been different,” under Strickland. Hill, 474 U.S. at 59;

Strickland, 466 U.S. at 694. In short, applying the more specific Hill test instead of the broader

Strickland test has no impact on Judge Hey’s correct determination that petitioner cannot

establish prejudice.

           B. Ineffective Assistance of Counsel – Failure to Object to Petitioner’s No Contest
               Plea to One Felony Count of PIC
       Petitioner also raises an ineffective assistance of counsel claim based on his trial

counsel’s failure to object to petitioner’s no contest plea to a felony charge of PIC. During the

plea colloquy, the Court described the PIC count as a “felony one offense.” See R. & R. 17.

However, PIC is graded as a first-degree misdemeanor offense. 18 Pa. Cons. Stat. § 907.

       This claim was not raised in petitioner’s § 2254 Petition or Amended Petition, nor was it

raised before Magistrate Judge Hey. “Petitioner’s obligation to present all evidence to the

magistrate judge is made abundantly clear by Local Civil Rule 72.1(IV)(c). That Rule provides

that ‘[a]ll issues and evidence shall be presented to the magistrate judges, and unless the interest

of justice requires it, new issues and evidence shall not be raised after the filing of the Magistrate

Judge’s Report and Recommendation if they could have been presented to the magistrate

judge.’” See Figueroa v. Wenerowicz, No. 14-7330, 2016 WL 1298963, at *2 (E.D. Pa. Apr. 4,

2016) (DuBois, J.).



                                                  6
         Petitioner provides no reason why his ineffective assistance of counsel claim could not

have been presented to Judge Hey. The Court concludes the interest of justice does not require

the consideration of the new claim because petitioner could have raised this claim before Judge

Hey. See Fowler v. Mooney, No. 14-1768, 2015 WL 6955434, at *2 (E.D. Pa. Nov. 9, 2015)

(DuBois, J.) (concluding “the interest of justice does not require consideration of the new claims

because all such claims could have been presented to the magistrate judge by pro se petitioner,

and he failed to do so”). Furthermore, a review of the criminal dockets reveals that at

sentencing, the PIC count was correctly graded as a first-degree misdemeanor. Thus, petitioner’s

new claim is not properly before the Court. The objection purporting to raise this claim not

raised in the habeas corpus petitions and not presented to the magistrate judge is overruled and

the claim is dismissed with prejudice.

   IV.      CONCLUSION

         For the foregoing reasons, the Court approves and adopts the Report and

Recommendation of Judge Hey, overrules petitioner’s Objection to Report and

Recommendation, dismisses with prejudice the claim raised for the first time in the Objection,

and dismisses and denies petitioner’s Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus

and his Amended Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus.




                                                      BY THE COURT:

                                                      /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.




                                                 7
